Citation Nr: 0907988	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  05-32 910A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida


THE ISSUE

Entitlement to payment or reimbursement for medical services 
provided by a private hospital from June 23, 2002 to June 26, 
2002. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION


The Veteran served on active duty from November 1942 to 
October 1945. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2004 decision of a Department of 
Veterans Affairs (VA) Medical Center that granted partial 
reimbursement of expenses for non-VA medical care from June 
21, 2002 to June 22, 2002 and that denied reimbursement for 
care from June 23, 2002 to June 26, 2002.   


FINDING OF FACT

In a January 13, 2009 written statement, received by the 
Board in February 2009, prior to the promulgation of a 
decision, the Veteran stated that his claim had been 
satisfied in February 2006, and he withdrew his appeal. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met. 38 U.S.C.A. § 7105(b) (2), (d) (5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The appellant has withdrawn this appeal 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal, and it is 
dismissed.



ORDER

The appeal is dismissed.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


